EXHIBIT 10.5




NATIONAL INSTRUMENTS CORPORATION
Restricted Stock Unit Award Agreement
(Employee - Time-Based Vesting Award)
Grant Number:     <<RSU_Number>>    
National Instruments Corporation (the "Company") hereby grants you, <<First>>
<<Middle>> <<Last>> (the "Participant"), an award of restricted stock units
("Restricted Stock Units") under the National Instruments Corporation 2020
Equity Incentive Plan (the "Plan"). Subject to the provisions of Appendix A
(attached) and of the Plan, the principal features of this Award are as follows:
Date of Grant:    
 
Number of Restricted Stock Units:
<<RSU_Shares>>
Vesting Commencement Date:
[__________, 202_]

    
Vesting of Restricted Stock Units: Subject to any accelerated vesting provisions
in the Plan and this Award[, and the terms of your offer letter or employment
agreement], the Restricted Stock Units will vest as follows:
[________ percent (______%)][Insert Fraction e.g. One-Third (1/3)][One-Fourth
(1/4)][One-Fifth (1/5)] of the Restricted Stock Units will vest on each
anniversary of the Vesting Commencement Date, subject to Participant continuing
to be an Employee through such dates, and satisfying the Full-Time Employment
Requirement for each Eligible Vesting Year.
Restricted Stock Units will not vest during any Eligible Vesting Year if for 180
days or more during such Eligible Vesting Year (i) Participant is on a
Nonstatutory Leave of Absence, and/or (ii) Participant is not a Full-Time
Employee ((i) and (ii), individually and collectively, being referred to as the
"Full-Time Employment Requirement").
In the event that Restricted Stock Units do not vest during an Eligible Vesting
Year for failure to satisfy the Full-Time Employment Requirement (the "Forgone
Annual Units"), then the Forgone Annual Units that fail to so vest will be
eligible to vest in a subsequent Eligible Vesting Year during which the
Full-Time Employment Requirement is satisfied; provided, however, that no more
than one Eligible Vesting Year’s worth of Forgone Annual Units will be able to
vest in any such subsequent Eligible Vesting Year; provided, further, that any
Restricted Stock Units that fail to vest hereunder by the fifteenth (15th)
anniversary of the Vesting Commencement Date will not be eligible to vest
thereafter and will automatically be forfeited without any consideration payable
by the Company and the Participant will have no further rights with respect
thereto.
For these purposes, an "Eligible Vesting Year" means each 12-month period
commencing with the Vesting Commencement Date (and each anniversary thereof)
through the fifteenth (15th) anniversary of the Vesting Commencement Date.
For these purposes, "Full-Time Employee" means that Participant works in a
position of employment with the Company or any Subsidiary of the Company in
which Participant is regularly scheduled to work forty (40) or more hours per
week or a normal full-time work week pursuant to Applicable Law.
For these purposes, "Nonstatutory Leave of Absence" means any unpaid leave of
absence approved by the Company that the Company is not required to provide to
Participant pursuant to Applicable Law.
Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.
IMPORTANT:




--------------------------------------------------------------------------------




The Company’s obligation to deliver Shares or cash pursuant to this Award of
Restricted Stock Units is subject to all of the terms and conditions contained
in Appendix A and the Plan, including the Tax Obligations (as defined in
Appendix A). Before the Company delivers any Shares or cash pursuant to this
Restricted Stock Unit Award Agreement, you must click on the link to each of the
documents to reflect your review and acceptance of this Award, including,
without limitation, (i) the Restricted Stock Unit Award Agreement and Appendix A
thereto and (ii) the Plan, (collectively, the "Award Documents"). PLEASE BE SURE
TO READ APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS
AWARD.
By clicking the "ACCEPT" button, you agree to the following:
You acknowledge and agree that:
(a)     you have been able to access and view the Award Documents and understand
that all rights and obligations with respect to this Award are set forth in such
documents;
(b)     you agree to all terms and conditions contained in the Award Documents,
including the Tax Obligations;
(c)     the Award Documents set forth the entire understanding between the
Company and you regarding this Award and your right to receive a whole number of
Shares (or, in the discretion of the Administrator, a lump sum cash payment
equal to the Fair Market Value of such Shares) thereunder [except as otherwise
provided under the terms of your [offer letter][employment agreement];
(d)     if you are employed in or are otherwise subject to taxation in a
jurisdiction other than the United States, you have previously executed any and
all agreements required by the Company regarding transfer of tax liability to
the employee with respect to the Award, including, if, on the date of the Award,
you are employed in or are otherwise subject to taxation in: (i) The United
Kingdom Norway or Switzerland, the Agreement for the Transfer of Employer’s
Share Award Tax Liability to the Employee, and (ii) Malaysia, the Agreement
(Employee’s Election on Income Tax with respect to Employee Stock Incentive
Plan). You understand that this Award is subject to the terms of such
agreement(s);
(e)     if you are employed in China on the date of this Award, you have
previously executed an Agreement Regarding China SAFE Requirements, and you
understand that this Award is subject to the terms of the Agreement Regarding
China SAFE Requirements; and
(f)    you have previously executed a confidentiality agreement in such form as
may be prescribed by the Company as consideration for this Award.




--------------------------------------------------------------------------------






APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS
1.Grant. The Company hereby grants to the Participant under the Plan an Award
for a number of Restricted Stock Units set forth in the Restricted Stock Unit
Award Agreement, subject to all of the terms and conditions of the Restricted
Stock Unit Award Agreement, including this Appendix A (collectively, the "Award
Agreement"), and the Plan.


2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share (or, in the Administrator’s discretion, a lump sum cash
payment equal to the Fair Market Value of such Share) if it becomes vested. The
Participant will have no right to settlement of any unvested Restricted Stock
Units. Prior to actual settlement of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Subject to the
provisions of Section 5, such vested Restricted Stock Units will be settled as
soon as practicable after vesting, but in each such case within the period
ending no later than the fifteenth (15th) day of the third (3rd) month following
the end of the Fiscal Year that includes the vesting date.


3.Vesting Schedule. Except as provided in Sections 4 and 5, and subject to
Section 6, the Restricted Stock Units granted under this Award Agreement will
vest in the Participant according to the vesting schedule set forth in the Award
Agreement. In the event any Restricted Stock Units have not vested by the
fifteenth (15th) anniversary of the Vesting Commencement Date, the then-unvested
Restricted Stock Units granted under this Award Agreement will thereupon be
forfeited without consideration payable by the Company and the Participant will
have no further rights thereunder.


4.Acceleration of Vesting upon Death or Disability. In the event Participant
ceases to be an Employee as the result of Participant’s death or "Disability"
prior to the fifteenth (15th) anniversary of the Vesting Commencement Date, 100%
of the Restricted Stock Units that have not vested as of such date will
immediately vest. For these purposes, "Disability" will have the meaning given
to such term in the employment agreement between Participant and the Company;
provided, however, that if Participant has no employment agreement, "Disability"
will have the meaning set forth in the Plan.


5.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time. If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.


Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
"separation from service" within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a "specified
employee" within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the Administrator determines, in its discretion, that
the payment of such accelerated Restricted Stock Units will result in the
imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s termination as a Service
Provider, then the payment of such accelerated Restricted Stock Units will not
be made until the date six (6) months and one (1) day following the date of
Participant’s termination as a Service Provider, unless the Participant dies
following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in a whole number of Shares (or, in the
Administrator’s discretion, a lump sum cash payment equal to the Fair Market
Value of such Shares) to the Participant’s estate as soon as practicable
following his or her death. It is the intent of this Award Agreement to comply
with, or be exempt from, the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Award Agreement or Shares issuable
(or cash payable) thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes




--------------------------------------------------------------------------------




of Treasury Regulation Section 1.409A-2(b)(2). For purposes of this Award
Agreement, "Section 409A" means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.


6.Forfeiture upon Termination of Continuous Service or Pursuant to Clawback
Policy. If Participant ceases to be an Employee for any or no reason other than
death or Disability, the then-unvested Restricted Stock Units (after taking into
any accelerated vesting that may occur as the result of any such termination)
granted under this Award Agreement will thereupon be forfeited without
consideration payable by the Company and the Participant will have no further
rights thereunder. Additionally, the Participant’s rights, payments, and
benefits with respect to this Award will be subject to the reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, and to the extent, prescribed under the Company’s clawback policy as may
be established and/or amended from time to time (the "Clawback Policy"). A
Participant who has received Shares or cash upon settlement of the Award may be
required to forfeit, return or reimburse the Company all or a portion of the
Award and any amounts paid thereunder pursuant to the terms of the Clawback
Policy or as necessary or appropriate to comply with Applicable Laws.


7.Payment after Vesting. Any Restricted Stock Units that vest in accordance with
Sections 3, 4 or 5 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares (or, in the
Administrator’s discretion, in a lump sum cash payment). No fractional Shares
shall be issued to Participant and Participant shall not be entitled to
consideration for any fractional Shares.


8.Payments after Death or Disability. Any distribution or delivery to be made to
the Participant under this Agreement will, if the Participant is then deceased
or Disabled, be made to the Participant’s legal representatives, heirs, legatees
or distributees, as applicable. Any such transferee must furnish the
Administrator with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Administrator to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.


9.Tax Obligations


(a)Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
"Employer"), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (1) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Employer or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (2) the Participant’s and, to the
extent required by the Company (or Employer), the Company’s (or Employer’s)
fringe benefit tax liability, if any, associated with the grant, vesting or
settlement of the Restricted Stock Units or the sale of the Shares, and (3) any
other Company (or Employer) taxes the responsibility for which the Participant
has, or has agreed to bear, with respect to the Restricted Stock Units (or the
grant, vesting or settlement thereof or the sale of Shares) (collectively, the
"Tax Obligations"), is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends
or other distributions with respect to such Shares, and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Restricted Stock Units to reduce or eliminate Participant’s liability for
Tax Obligations or achieve any particular tax result.


(b)Tax Withholding. When vested Restricted Stock Units are settled, Participant
generally will recognize immediate U.S. taxable income if Participant is a U.S.
taxpayer. If Participant is a non-U.S. taxpayer, Participant will be subject to
applicable taxes in his or her jurisdiction. Pursuant to such procedures and
subject to such restrictions as the Administrator may specify from time to time,
the Company and/or Employer shall withhold an amount required to be withheld for
the payment of Tax Obligations, determined by using up to the maximum federal,
state and, if applicable, local marginal tax rates applicable to the Participant
with respect to the Award on the date that




--------------------------------------------------------------------------------




the amount of tax to be withheld is to be determined. The Administrator, in its
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such Tax Obligations, in whole or in part
(without limitation), if permissible by applicable local law, by (1) paying
cash, (2) electing to have the Company withhold otherwise deliverable cash or
Shares having a Fair Market Value equal to the amount of such Tax Obligations,
(3) withholding the amount of such Tax Obligations from Participant’s wages or
other cash compensation paid to Participant by the Company and/or the Employer,
(4) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to such Tax Obligations, or (5) selling a sufficient number
of such Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount of the Tax Obligations. To the extent determined
appropriate by the Company, in its discretion, it will have the right (but not
the obligation) to satisfy, any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant. Further, if Participant is subject to tax
in more than one jurisdiction between the Date of Grant and a date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the Company and/or the Employer (and/or former
employer, as applicable) may be required to withhold or account for tax in more
than one jurisdiction. Participant acknowledges and agrees that if Participant
fails to make satisfactory arrangements for the payment of such Tax Obligations
hereunder at the time of the applicable taxable event, Participant will
permanently forfeit such Restricted Stock Units and any right to settlement
thereof and the Restricted Stock Units will be cancelled with no consideration
to the Participant. Without limitation on any of the foregoing rights or
remedies of Company, if Participant fails to make satisfactory arrangements for
the payment of such Tax Obligations hereunder, Company has the right, at
Company’s sole discretion, to sell a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
of the Tax Obligations, or to withhold otherwise deliverable cash or Shares
having a Fair Market Value equal to the amount of such Tax Obligations.


10.Participant Bears Risks of Selling Otherwise Distributable Shares to Cover
Tax Obligations. If any Tax Obligations are to be satisfied by selling a
sufficient number of Shares otherwise deliverable to Participant, Participant
hereby acknowledges and agrees that such sales will be subject to market pricing
and trade execution risks, including trading delays and timing, which could
result in the sale of a greater amount of Shares than expected and at a lower
price than expected, including in comparison to other market sales within same
trading day or adjacent trading days; and that Participant bears all risks
associated with such sales, including all market pricing and trade execution
risks. Participant hereby agrees to save and hold the Company, all Employers,
and any Parent or Subsidiary, and their respective officers, directors and
employees, harmless from any and all liabilities arising from or as a
consequence of any such sales. Participant agrees that Participant will be
responsible for any commissions and related costs with respect to such sales.


11.Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been awarded in the past;


(c)all decisions with respect to future Restricted Stock Units or other awards,
if any, will be at the sole discretion of the Company;


(d)Participant is voluntarily participating in the Plan;


(e)the Award of Restricted Stock Units and the cash or Shares issuable
thereunder, including the value of dividends, distributions and future proceeds,
are not intended to replace any pension rights or compensation;


(f)the Award of Restricted Stock Units and the cash or Shares issuable
thereunder, including the value of dividends, distributions and future proceeds,
are not part of normal or expected compensation for purposes




--------------------------------------------------------------------------------




of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


(g)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(h)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Common Stock;


(i)unless otherwise agreed with the Company, the Restricted Stock Units and the
cash or Shares issuable thereunder, including the value of dividends,
distributions and future proceeds, are not granted as consideration for, or in
connection with, the service Participant may provide as a director of a
Subsidiary or affiliate of the Company; and


(j)the following provisions apply only if Participant is providing services
outside the United States:


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant as a Service Provider (for any reason whatsoever whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment or
service agreement, if any), and in consideration of the Award of the Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, the
Employer or any other Parent or Subsidiary, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer or any other
Parent or Subsidiary from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and


(ii)Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.


12.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other grant materials
("Data") by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary for the purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name; home address; telephone numbers; date of birth; age; social
insurance number, social security number, taxpayer identification number and/or
other identification number; tax related information; salary; salary history;
nationality; job title; any shares of stock or directorships held in the
Company; details of all Restricted Stock Units or any other entitlement to
shares of stock granted, canceled, exercised, vested, unvested or outstanding in
Participant’s favor; and benefit enrollment forms; for the purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company from time to time, which is assisting
the Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States,




--------------------------------------------------------------------------------




he or she may request a list with the names and addresses of any potential
recipients of Data by contacting his or her local human resources
representative. Participant authorizes the Company and any possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, process, retain
and transfer Data, in electronic or other form, for the purpose of implementing,
administering and managing his or her participation in the Plan. Participant
understands that Data will be held as long as is necessary to implement,
administer and manage Participant’s participation in the Plan. Participant
understands if he or she resides outside the United States, he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected thereby; the only consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative. Nothing in this Section 12 shall be understood as limiting or
restricting any other rights of Company, including without limitation under any
other consents given by Participant, to receive, possess, use, process, retain
and transfer any Data.


13.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued (including
in book entry), recorded on the records of the Company or its transfer agents or
registrars, and, if applicable, delivered to the Participant.


14.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY OR THE EMPLOYER, AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS, VESTING IN THE AWARD OR ACQUIRING SHARES
OR RECEIVING CASH HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY OR THE EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP
AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


15.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 11500 N. Mopac Expressway,
Building A, Austin, Texas 78759, Attn: Stock Administrator, or at such other
address as the Company may hereafter designate in writing.


16.Award is Not Transferable. Except to the limited extent provided in Section
8, this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this Award, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
Award and the rights and privileges conferred hereby immediately will become
null and void.


17.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.




--------------------------------------------------------------------------------




18.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.


19.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.


20.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.


21.Country Appendix. The Restricted Stock Units are subject to any special terms
and conditions for Participant’s country set forth in the Country Appendix, if
any, to this Award Agreement. If Participant relocates to a country included in
the Appendix, the special terms and conditions for that country will apply to
Participant to the extent the Company determines that applying such terms and
conditions is necessary or advisable for legal or administrative reasons.


22.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.


23.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.




